Name: Council Regulation (EEC) No 1498/87 of 26 May 1987 on the rules for calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 30 . 5. 87 Official Journal of the European Communities No L 141 /3 COUNCIL REGULATION (EEC) No 1498/87 of 26 May 1987 on the rules for calculating the monetary compensatory amounts applicable in the eggs and poultrymeat sectors and amending Regulation (EEC) No 2062/86 Whereas all agri-monetary arrangements are currently being re-examined by the Council on the basis of the Commission's agricultural price proposals for 1987/88 ; whereas it has not been possible to reach a decision within the expected time ; whereas, pending a final Council decision on the said proposals, and so as to avoid any risk of disruption of trade, the arrangements in force should be extended for a period long enough to make it possible to complete the re-examination, , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Council Regulation (EEC) No 2062/86 of 30 June 1986 on the rules for calculating the monetary compensatory amounts applicable in the pigmeat and eggs, and poultrymeat sectors (3), as last amended by Regu ­ lation (EEC) No 913/87 (4), suspended application of part of the negative monetary compensatory amounts in France and the United Kingdom until 31 May 1987 for products in the eggs and poultrymeat sectors ; Whereas that temporary limitation had been introduced pending a Council decision on the calculation of the monetary compensatory amounts to be applied in the future for the products in question ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2062/86, '31 May 1987' is replaced by '30 June 1987'. Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1987. For the Council The President P. DE KEERSMAEKER (') OJ No C 89, 3 . 4. 1987, p. 94. (2) Opinion delivered on 14 May 1987 (not yet published in the Official Journal). (3) OJ No L 176, 1 . 7 . 1986, p. 15 . (4) OJ No L 89, 1 . 4. 1987, p. 3 .